DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Response to Amendment
Applicant’s “Amendment” filed on 04/18/2022 has been considered.
Claims 1, 3, 11, 13, 21, and 23 are amended. Claims 1-30 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has overcome the Examiner’s rejection under 35 USC § 101.
Applicant’s response by virtue of amendment to claims has overcome the Examiner’s rejection under 35 USC § 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-8, 11-12, 14, 16-18, 21-22, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0266554 to Lin et al., in view of U.S. Patent Application Publication No. 2010/0145506 to Waugh et al., and further in view of U.S. Patent No. 10,685,308 to Avery, JR. et al.
With regard to claims 1, 11, and 21, Lin discloses a system comprising: 
a server comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage media; and 88TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, Utah 84043(801) 854-7675Attorney Docket No. TRU-0001.NPa platform for facilitating pharmaceutical purchasing transactions, wherein the platform is executed by the one or more processors of the server (Fig. 1, paragraph 96); 
wherein the instructions executed by the one or more processors of the server comprise (Fig. 1, paragraph 73): 
extracting inventory data from an inventory management solution (paragraphs 23 and 26, Unlike existing approaches to replenishment within a given environment (physical or virtual), embodiments of the present invention are not merely inventory management systems that track items in a singular location, such as a store (e.g., in situ), but rather, embodiments of the present invention track replenishment needs for an individual and/or group of consumers, based on generating a data model that correlates factors, including factors experienced in the environment, with a quantified need for various items. As discussed above, certain embodiments of the present invention are based on consumer-driven needs and factors, rather than based on maintaining a static inventory from a producer (e.g., retailer, distributer, supplier, etc.) standpoint, at a given physical location (e.g., storeroom, store, warehouse, etc.). In embodiments of the present invention, one or more programs execute on one or more computing resources in order to obtain data, process data, and ultimately, generate and optionally, automatically implement, an inventory plan that serves to replenish consumable and items that require replenishment for other reasons (e.g., anticipated heightened need, expiration, etc.).  Examiner notes that a medication/drug product is just one kind of products. It’s well known that the system can generate a replenishment plan for products which includes drug/medication products. Examiner notes that track items in a singular location, such as a store can be considered as “extracting inventory data from an inventory management solution”); 
identifying drug product preferences for the ordering location, wherein the drug product preferences comprise a pricing preference (Table 3, Paragraphs 35 and 37, In some embodiments of the present invention, the user, through a computing node 145, may provide the cognitive server 130 with various constraints for a request, including but not limited to, product preferences, geographic locations, etc. For example, the one or more programs may communicate with online retailers 150 in order to place these orders. In a situation where the one or more programs determine that certain items designated in an inventory plan are not available for an online provider, or are preferred from a brick and mortar location for a reason determined utilizing the data model (e.g., personal preferences learned by the data model). Examiner notes that ranking factors includes a price factor, which can be considered as a price preference”.)
querying a drug database to identify one or more drug products satisfying the medication need, wherein each of the one or more drug products is associated with a unique drug product identifier (paragraphs 20 43, and 64, FIG. 8 depicts a workflow 800 where the one or more programs, in some embodiments of the present invention, generate a ranked shopping list with results of the illustrated and described cognitive context factor analytics. Generating a shopping list may be triggered, based on a scheduled job, or may be triggered based on the one or more programs monitoring inventory in an environment (e.g., FIG. 1, 105), for example, by obtaining inventory data from one or more cognitive inventory replenishment agent (e.g., FIG. 1, 110) within the environment (e.g., FIG. 1, 105). Examiner notes that a shopping list that identifies products which is supposed to be replenished based on demand, which can be considered as “querying a drug database to identify one or more drug products satisfying the medication need”. Examiner notes that it’s well known that a shopping list that lists products including product identifiers); 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 
-2-selecting a recommended drug product based on the drug product preferences (paragraphs 24, 64 and 67-68, Table 7 is an example of a consolidation of candidate product rankings based on various cognitive factors, including factors related to the aforementioned correlations and product safety. In some embodiments of the present invention, the one or more programs revise the ranks of the candidate products, based on cognitive analytics, with other factors from one or more historical shopping list, personal preferences indicated by the user, etc. public and/or social media data related to individual items (e.g., data may indicate a newer, cheaper, safer and/or otherwise better or alternative to an item that will require replenishment. in some embodiments of the present invention, generate a ranked shopping list with results of the illustrated and described cognitive context factor analytics. Generating a shopping list may be triggered, based on a scheduled job, or may be triggered based on the one or more programs monitoring inventory in an environment); and 
generating a recommended order for the ordering location comprising the recommended drug product, the recommended package quantity, and the recommended pharmaceutical supplier (Fig. 2, paragraphs 38, 57, and 77, As illustrated in FIG. 2, the inventory plan generated by some embodiments of the present invention includes one or more product suggestion 260. By analyzing product ranking factors, one or more programs in embodiments of the present invention can potentially recommend a product that is a competitor of a product that was formerly in an inventory plan, or referenced in a dictionary, should the one or more programs determine that user weights and polarity indicate that the competitor product is a better choice to meet a perceived need. generating the replenishment plan for the environment for the given time period includes the one or more programs generating a shopping list, for review by a user, based on the ranked candidate products. Examiner notes that a shopping list is includes all recommended products. It’s well-known that a shopping list includes product name, band, and quantity that required to be ordered).
However, Lin does not disclose an inventory management solution comprising a robotic automated dispenser that dispenses drug products and manages drug inventory; determining a medication need for an ordering location at least based on the inventory data; wherein the drug product preferences comprise a formulary indicating a medication group; and medication ordering permissions for the ordering location indicating which drug products the ordering location is eligible to purchase; calculating a recommended package quantity for the recommended drug product based on an expected unit-dose disbursement of the recommended drug product and a package size offered by a recommended pharmaceutical supplier.
However, Waugh teaches an inventory management solution comprising a robotic automated dispenser that dispenses drug products and manages drug inventory; determining a medication need for an ordering location at least based on the inventory data (Preferably, radio frequency identification ("RFID") device technology is implemented to track and control the dispensing of drug throughout the supply chain, including inside the robotic prescription dispensary. Inventory management can also be achieved both for the robotic prescription dispensary and one or more warehouses where the drugs are stockpiled prior to being stocked into a robotic prescription dispensary. Once the drug inventory hits a predetermined low water mark and/or a periodic milestone is achieved, a purchase order ("PO") type message is sent from the dispensary to the server. This PO tells the serviced provider what drugs the dispensary needs, paragraphs 17, 43, and 101); wherein the drug product preferences comprise a formulary indicating a medication group; and medication ordering permissions for the ordering location indicating which drug products the ordering location is eligible to purchase (Patient Drug--this section displays the previous n number of drugs prescribed to the patient by any doctor using the system. This information can be limited to only those doctors associated with a given clinic or chain if regulations or doctors preference dictates so. Doctor's Favourites--this section displays a set of drugs commonly prescribed by the doctors in question. The list can be drawn either from a defined list set using the administration console of the prescribing system, or be dynamically based on the prescribing history of the doctor in question. Upon selection of a drug, the system may determine in one aspect of the present invention whether there is an appropriate generic substitution available. If so, the doctor is presented with a generic substitution request, containing information about the requested substitution. If the doctor approves the substitution, the generic equivalent drug is selected in place of the brand-name drug. The drug list generally displays the following information: [0046] Drug Name.  Based on definition, A formulary is a list of drugs (both generic and brand name). Examiner notes that doctor’s favor drug list can be considered as “the drug product preferences comprise a formulary indicating a medication group”. Examiner notes that the drug substitution approved by the doctor can be considered as “medication ordering permissions for the ordering location indicating which drug products the ordering location is eligible to purchase”, paragraphs 41-42, 45-46, and 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Lin to include, an inventory management solution comprising a robotic automated dispenser that dispenses drug products and manages drug inventory; determining a medication need for an ordering location at least based on the inventory data; wherein the drug product preferences comprise a formulary indicating a medication group; and medication ordering permissions for the ordering location indicating which drug products the ordering location is eligible to purchase, as taught in Waugh, in order to dispense drugs quickly, conveniently, securely, accurately and at less relative cost than traditional pharmacy-based dispensing systems (Waugh, paragraph 7).
However, Avery teaches calculating a recommended package quantity for the recommended drug product based on an expected unit-dose disbursement of the recommended drug product and a package size offered by a recommended pharmaceutical supplier (As another more particular example, if in the past a user (or users) have consistently expressed a brand preference when an item is not available for a particular facility, process 900 can determine that the user prefers a particular brand. In such an example, a particular item (e.g., a particular size of an item) is unavailable (e.g., when creating a facility order guide or at the time of ordering) or not available in a desired quantity, process 900 can suggest multiple items as alternatives such as an item from another supplier and an item from the same supplier in a different size, with the item from the other supplier being suggested first because it is less costly. If the user consistently chooses the item from the same supplier in spite of it appearing less desirable, process 900 can use this as a signal of brand preference for items from the first supplier. Examiner notes that suggesting an item from the same supplier in a different size to meet a desired quantity of ordering the item, for example, if the desirable quantity is 10 and the size offered is 5 per box, 2 boxes of the items from the sample supplier in a different size can be suggested, which can be considered as “calculating a recommended package quantity for the recommended drug product based on an expected unit-dose disbursement of the recommended drug product and a package size offered by a recommended pharmaceutical supplier”. Examiner notes that the items can be any type of drug products, which can be packaged in different sizes with different measurement units, such as units/dose/dosage/pills/tablets, col. 38, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Lin to include, calculating a recommended package quantity for the recommended drug product based on an expected unit-dose disbursement of the recommended drug product and a package size offered by a recommended pharmaceutical supplier, as taught in Avery, in order to harmonize procurement across distribution networks with heterogeneous product availability (Avery, col. 3, lines 15-17).
With regard to claims 2, 12, and 22, Lin discloses the drug product preference for the ordering location further comprises one or more of: a sub-formulary indicating a sub-level medication group in which the ordering location has permission to purchase; government pricing program requirements;    Lehi, Utah 84043(801) 854-7675Attorney Docket No. TRU-0001.NPthe contractual agreement, wherein the contractual agreement comprises one or more contracts with one or more of: a pharmaceutical supplier, a pharmaceutical manufacturer, a healthcare location, or a health system; a health system regulation; a package-type restriction; a unit-dose versus bulk-package preference; an indication of whether any of the one or more drug products is available internally in connection with the ordering location; or analysis regarding a likelihood that a medication will experience a future drug shortage (paragraphs 24 and 34, one or more programs generate, obtain, and analyze, multiple factors as part of a cognitive analysis in order to anticipate changes in inventory plans in advance. These include, but are not limited to: 1) weather changes and the impact of these changes on an inventory plan, such as scarcity and/or increased costs (e.g., produce items during the winter), and/or anticipated greater consumption to mitigate weather changes (e.g., fire wood, coal, and/or other fuel for heating during the winter. Thus, when the user requests a recommendation for how to fulfill the need for the unavailable product, rather than suggest obtaining the product at a retailer outside of the vicinity, the one or more programs may utilize external data from the source 140 to identify a similar product that is available within the vicinity).  
With regard to claims 4, 14, and 24, Lin discloses selecting the recommended drug product comprises identifying a plurality of drug products that satisfy the medication need and the drug product preferences, and wherein the method further comprises sorting the plurality of drug products to generate sorted drug products based on one or more of: unit price; supplier preference for the ordering location; contract preference rating for the ordering location; or package size and/or package configuration preferences for the ordering location (paragraphs 20, 24, 33, 35, 42, 57, and 61-62,  In some embodiments of the present invention, the user, through a computing node 145, may provide the cognitive server 130 with various constraints for a request, including but not limited to, product preferences, geographic locations, etc. The cognitive server 130 may utilize these preferences to update the model and utilize the model to provide a recommendation to meet the request and/or automatically purchase a product that meets the criteria defined by the user in the request. In the product quality factor analysis 240, the cognitive factor analyzer 210 determines the priority of items (products) based on evaluating the quality of the items, based on the data. For example, an item that is derided on social media as being of poor quality, may not be recommended in a product suggestion 260 by the cognitive factor analyzer 210 as part of a replenishment plan.).  
With regard to claims 6, 16, and 26, Lin discloses calculating business analytics feedback for the ordering location comprising recommendations for pharmaceutical procurement, and wherein calculating the business analytics feedback comprises calculating based on one or more of: supplier contract terms with one or more potential pharmaceutical suppliers; supplier data received from the one or more potential pharmaceutical suppliers; pharmaceutical formularies; pharmaceutical availability; pharmaceutical pricing options comprising contractual pricing options, rebate pricing options, and/or government pricing program options; or pharmaceutical packaging characteristics (table 3-4, paragraphs 24 59-60, feedback based on the inventory level monitoring. In some embodiments of the present invention, these scores are stored as part of the data model that is applied when formulating subsequent inventory replenishment plans and actions (e.g., generating a shopping list, making an automatic purchase, making a recommendation).).  
With regard to claims 7, 17, and 27, Lin discloses selecting the recommended drug product  comprises selecting based on one or more of: supplier contract terms received from one or more pharmaceutical suppliers for the recommended drug product ; supplier data received from the one or more pharmaceutical suppliers for the recommended drug product ; current availability of the recommended drug product ; pricing options for the recommended drug product comprising  contractual pricing options, rebate pricing options, and/or government pricing program options; or packaging characteristics for the recommended drug product  in light of packaging preferences for the ordering location (paragraphs 24, 64 and 67-68).  
With regard to claims 8, 18, and 28, Lin discloses selecting the recommended drug product comprises selecting based on data retrieved from a drug library database comprising a listing of possible pharmaceutical equivalents and an indication of generic and brand versions of drug products satisfying the medication need (table, paragraphs 57, 61, and 62, Table 5 provides an example of data that may be available publicly related to a product references in the dictionary. In this example, the product is milk, but there are different options for brands that the dictionary indicates that the environment will accept. Thus, the one or more programs obtains data regarding the bacteria count (a safety factor) for each brand. Based on the processed data from obtained via the data model and the public sources, the one or more programs quantify the product quality and safety factor(s) for each product to generate a product quality and safety score (750). The one or more programs can utilize the score to compare various products that may meet the same perceived need in an inventory replenishment plan.); and the method further comprises communicating with one or more pharmaceutical suppliers by way of an application program interface and/or secure file transfer protocol. (paragraphs 87 and 87).  
Claims 3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0266554 to Lin et al., U.S. Patent Application Publication No. 2010/0145506 to Waugh et al., and U.S. Patent No. 10,685,308 to Avery, JR. et al., and further U.S. Patent Application Publication No. 2020/0074402 to Adato et al.
With regard to claims 3, 13, and 23, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose providing a drug product associated with the medication need to a neural network trained to calculate a drug shortage prediction for the drug product based on a plurality of factors; receiving from the neural network the drug shortage prediction indicating a likelihood of one or more of: a current shortage of the drug product associated with the medication need; or a future shortage of the drug product associated with the medication need; determining whether the likelihood of the drug shortage prediction meets a threshold; and in response to the likelihood of the drug shortage prediction meeting the threshold, generating a notification for a user comprising  the drug shortage prediction for the drug product.  
However, Adato teaches providing a drug product associated with the medication need to a neural network trained to calculate a drug shortage prediction for the drug product based on a plurality of factors; receiving from the neural network the drug shortage prediction indicating a likelihood of one or more of: a current shortage of the drug product associated with the medication need; or a future shortage of the drug product associated with the medication need; determining whether the likelihood of the drug shortage prediction meets a threshold; and in response to the likelihood of the drug shortage prediction meeting the threshold, generating a notification for a user comprising  the drug shortage prediction for the drug product (data analysis module 1508 may use artificial neural networks, convolutional neural networks, machine learning models, image regression models, and other processing techniques to determine shortage patterns and/or factors. For example, data analysis module 1508 may use a regression model on the received employment or delivery data to predict future product shortages in retail store 105. When the period of time is greater than a time threshold, the processing device may provide the information indicative of a product shortage (block 1424), for example, via an alert provided to a device of a store manager, paragraphs 218, 223 and 258).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, providing a drug product associated with the medication need to a neural network trained to calculate a drug shortage prediction for the drug product based on a plurality of factors; receiving from the neural network the drug shortage prediction indicating a likelihood of one or more of: a current shortage of the drug product associated with the medication need; or a future shortage of the drug product associated with the medication need; determining whether the likelihood of the drug shortage prediction meets a threshold; and in response to the likelihood of the drug shortage prediction meeting the threshold, generating a notification for a user comprising  the drug shortage prediction for the drug product, as taught in Adato, in order to using a machine learning model to predict a product shortage (Adato, paragraph 218).
Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0266554 to Lin et al., U.S. Patent Application Publication No. 2010/0145506 to Waugh et al., and U.S. Patent No. 10,685,308 to Avery, JR. et al., and further in view of International Patent Publication No. WO 2009/045899 to O’Donoghue et al.
With regard to claims 5, 15, and 25, the combination of references discloses identifying a top drug product based on the sorted drug products; determining whether the ordering location has previously purchased the top drug product; in response to determining the ordering location has previously purchased the top drug product, performing one or more of: automatically ordering the top drug product on behalf of the ordering location by communicating with a supplier for the top drug product; or facilitating a user-initiated transaction for ordering the top drug product using one or more of secure file transfer protocol (SFTP), an application program interface (API), a fax message, or an email (Lin, paragraph 68-70, In some embodiments of the present invention, the one or more programs revise the ranks of the candidate products, based on cognitive analytics, with other factors from one or more historical shopping list, personal preferences indicated by the user, etc. In some embodiments of the present invention, the one or more programs generate a shopping list, for review by the user, based on the ranked candidate products (850). In some embodiments of the present invention, the one or more programs include, in the shopping list, only candidate products above a certain rank. In other embodiments of the present invention, the one or more programs automatically generate and execute an order for all candidate products or for candidate products above a pre-defined rank), however, the combination of references does not disclose in response to determining the ordering location has not previously purchased the top drug product, generating a message indicating the top drug product is a new drug product for the ordering location.  
However, O’Donoghue teaches in response to determining the ordering location has not previously purchased the top drug product, generating a message indicating the top drug product is a new drug product for the ordering location (During the Phase III weighting methodology 706, the decision module 234 can provide the administrator 213, content provider, or mobile operator with the ability to specify the items that should be prioritized/de-prioritized in terms of the likelihood to be recommended to a user or subscriber. decision module 234 can utilize certain subscriber specific information, depicted as preference filters 760, to automatically filter the results. Blocking of previous purchases 764 - Decision module 234 operates to ensure that a subscriber will not be recommended an item the subscriber has already purchased;  The AssociateRecommender can then check that the items have not already been bought by the subscriber by using a filtering process 1311 that can also factor in device compatibility and metadata filtering, accessing device information 1313. Thereafter, AssociateRecommender can add the items to the list and applies a confidence level using a weighting process 1307 in accordance with weighting rules 1309. AssociateRecommender checks that the items are not already bought by the user or subscriber, adds the items to the list, applies weighting, verifies device compatibility, and then returns results to the decision recommender 234. In one example, the purpose of the compare recommender 1106 is to calculate the relationship between different items of content based on content metadata 1327 that receives inputs from a catalogue API 1329 that performs interface data ingestion. According to one example, the compare recommender 1106 can assist in solving the cold start problem for a new item (i.e., a new item added to the mobile operator or associated business system that has not been bought by anyone, yet). In one instance, the associate recommender 1104 may not be able to find any correlations for the new item, as no subscriber has bought this item and the item does not appear in any of the subscribers' histories, paragraphs 99-101, 133, and 135-146).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, in response to determining the ordering location has not previously purchased the top drug product, generating a message indicating the top drug product is a new drug product for the ordering location, as taught in O’Donoghue, in order to prioritize/de-prioritized items that can be suggested to a user (O’Donoghue, paragraph 99).
Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0266554 to Lin et al., U.S. Patent Application Publication No. 2010/0145506 to Waugh et al., and U.S. Patent No. 10,685,308 to Avery, JR. et al., and further in view of U.S. Patent Application Publication No. 2020/0299062 to Kazama et al.
With regard to claims 9, 19, and 29, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose receiving an indication from a user to order a medication, wherein the indication refers to the medication in a standard usable unit of measure; communicating with the one or more suppliers to identify a supplier with available inventory of the medication; determining a package size for the supplier with the available inventory; and converting the indication from the user referring to the medication in the standard usable unit of measure to the package size available from the supplier.
However, Kazama teaches receiving an indication from a user to order a medication, wherein the indication refers to the medication in a standard usable unit of measure; communicating with the one or more suppliers to identify a supplier with available inventory of the medication; determining a package size for the supplier with the available inventory; and converting the indication from the user referring to the medication in the standard usable unit of measure to the package size available from the supplier (Even if the form of the order is “case”, there are instances in which the case article in the order is out of stock in the upper portion of the conveyance rack DS. In this case, the order determination unit 1700 executes a conversion process for the form 604 and the number 603. Specifically, the order determination unit 1700 converts the form of the order from “case” to “individual”, and converts the number of articles in the order from the number of cases to the number of individual articles, for example. The package unit field 705 is a storage region that stores the package unit of the article 702, as a value. If the form 604 of the article 702 (602) is “case”, then the package unit 705 is the number of individual articles for when the articles 702 are counted per case. That is, the form 604 defines the package unit 705 of the article 702. Also, if the form of the articles is not specified in the order, the order determination unit 1700 executes a form identification process. Specifically, for example, the order determination unit 1700 determines whether the form is “case” or “individual” on the basis of the number of ordered articles and the package unit 705 of the articles. The order determination unit 1700 compares the number 603 of ordered articles 602 and 702 with the package units 705 thereof. If the number 603 is a factor of the package unit 705, then the order determination unit 1700 determines that the form 604 of the article 602 is a case. In the case of the article B, the number 603 in the entry 153 is 100, and the package unit 705 in the entry 72 is “100”. Thus, the number 603 (100 items) is a factor of the package unit 705 (100) (the factor is 1, and therefore, the number is 100). Thus, the order determination unit 1700 sets the form 604 of the entry 153 to “case” and converts the number 603 from “100” to “1” (100 items÷package unit of 100). Even if the number 603 of articles B were “200”, the number is still a factor of the package unit 705. In this instance as well, the order determination unit 1700 sets the form 604 of the entry 63 to “case” and converts the number 603 from “200” to “2” (200 items÷package unit of 100). On the other hand, if the article is in inventory (step S1809: Yes), the management apparatus 302 generates picking operation instruction data for the selected article (case article) (step S1811), paragraphs 62, 125, 129-131, and 139).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving an indication from a user to order a medication, wherein the indication refers to the medication in a standard usable unit of measure; communicating with the one or more suppliers to identify a supplier with available inventory of the medication; determining a package size for the supplier with the available inventory; and converting the indication from the user referring to the medication in the standard usable unit of measure to the package size available from the supplier, as taught in Kazama, in order to provide a picking system to improve work efficiency (Kazama, paragraph 5).
Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0266554 to Lin et al., U.S. Patent Application Publication No. 2010/0145506 to Waugh et al., and U.S. Patent No. 10,685,308 to Avery, JR. et al., and further in view of U.S. Patent Application Publication No. 2016/0048798 to Meyer et al.
With regard to claims 10, 20, and 30, the combination of references discloses receiving an indication of pharmaceutical inventory quantities at the ordering location from the inventory management solution by way of an application program interface and/or a secure file transfer protocol (Lin, paragraph 29, for a given environment 105, one or more programs executing on a processing resource of a cognitive inventory replenishment agent 110 capture and store item-related data for the environment 105 (e.g., food preferences data sets, sensor collected inventory level)), however, the combination of references does not disclose determining whether the pharmaceutical inventory quantities of the medication need satisfy a threshold quantity; and 82TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, Utah 84043(801) 854-7675Attorney Docket No. TRU-0001.NPin response to the pharmaceutical inventory quantities of the medication need failing to satisfy the threshold quantity, generating the recommended order for the ordering location to comprise a sufficient quantity of the recommended drug products to satisfy the threshold quantity.
However, Meyer teaches determining whether the pharmaceutical inventory quantities of the medication need satisfy a threshold quantity; and 82TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, Utah 84043(801) 854-7675Attorney Docket No. TRU-0001.NPin response to the pharmaceutical inventory quantities of the medication need failing to satisfy the threshold quantity, generating the recommended order for the ordering location to comprise a sufficient quantity of the recommended drug products to satisfy the threshold quantity ( In some embodiments the controller performs a lookup in the database for the identified retail items to determine a predetermined low inventory threshold associated with the retail item and generates a warning when the determined quantity falls below the predetermined low inventory threshold. As an example, the controller is able to calculate low inventory thresholds for the shelves based on depletion rates and provides an alert to store employees indicating the product is likely to become out of stock shortly. This alert prompts store employees to re-stock the product. the indicator lights 1007, 1008, and 1009 are green, amber, and red, respectively, which may indicate adequate, low, and out of stock inventory levels, respectively. At least one or any combination of indicator lights 1007, 1008, and 1009 can be used in place of local indicator 94 described above to assist store employees when stocking or restocking retail products to the shelves, paragraphs 18, 100-101, and 105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, determining whether the pharmaceutical inventory quantities of the medication need satisfy a threshold quantity; and 82TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, Utah 84043(801) 854-7675Attorney Docket No. TRU-0001.NPin response to the pharmaceutical inventory quantities of the medication need failing to satisfy the threshold quantity, generating the recommended order for the ordering location to comprise a sufficient quantity of the recommended drug products to satisfy the threshold quantity, as taught in Meyer, in order to apply predictive algorithm to effectively manage inventory (Meyer, paragraph 2).

Response to Arguments
Applicants' arguments filed on 04/18/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose an inventory management solution comprising a robotic automated dispenser that dispenses drug products and manages drug inventory; determining a medication need for an ordering location at least based on the inventory data; wherein the drug product preferences comprise a formulary indicating a medication group; and medication ordering permissions for the ordering location indicating which drug products the ordering location is eligible to purchase; calculating a recommended package quantity for the recommended drug product based on an expected unit-dose disbursement of the recommended drug product”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687